EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Tarleton on October 13, 2021.
Claim 29 set forth below is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 28, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows: 
Claim 1 has been canceled. Claims 29-33 have been added. 

1.	(Canceled) 

2.	(Previously Amended) The 3D untethered mobile actuator of claim [[1]] 29, wherein the magnetized base panel, the magnetized arm panels, and the magnetized finger panels are made of a polymer with the embedded permanent magnetic particles.
 
3-6	(Canceled)

7.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the 3D actuator has a centrosymmetric four-limb structure with one magnetized base panel, four magnetized arm panels and one magnetized finger panel extending from one of the four magnetized arm panels, wherein under the influence of the magnetic field, the 3D untethered mobile actuator forms a substantially cubical hollowed structure.

8.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the magnetized finger panel includes a free end.

9.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the magnetized base panel and the magnetized arm panel are quadrilateral, and the magnetized finger panel is trilateral or quadrilateral.

10.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the frame is non-magnetized and made of the flexible elastomer devoid of magnetic materials.

11.	The 3D untethered mobile actuator of claim 2, wherein the magnetized base panel, the magnetized arm panels, and the magnetized finger panels are made of a mixture comprising a substantially stiff polymer with the embedded permanent magnetic particles, and the frame being made of a flexible elastomer.

12.	The 3D untethered mobile actuator of claim 2, wherein the mass ratio of permanent magnetic particles to polymer is between about 1:10 to 2:1.

13.  The 3D untethered mobile actuator of claim 2, wherein the mass ratio of permanent magnetic particles to polymer is 1:1.

14.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the 3D untethered mobile actuator is a 3D untethered mobile microgripper.

15.	A method of manufacturing the 3D untethered mobile actuator of claim [[1]] 29, wherein the method comprises:
(a)	providing negative molds for each of the two or more panels and a negative mold for the frame;
(b)	pouring a mixture of a first polymer with permanent magnetic particles into the negative molds to form panels;
(c)	magnetizing the panels;
(d)	placing the magnetized panels in the mold for the frame and pouring a second polymer to connect neighboring magnetized panels; and
(e)	removing the 3D untethered mobile actuator from the mold for the frame, thereby providing the 3D untethered mobile actuator.

16.	The method of claim 15, wherein the panels are magnetized based on their position in the 3D untethered mobile actuator such that each panel has a magnetic moment in a different direction than a neighboring panel and the 3D untethered mobile actuator closes into an actuated configuration when a magnetic field is applied.

17.	The method of claim 15, wherein the magnetizing of step (c) comprises (i) mounting the panel to be magnetized on a stage at a predefined tilting angle 13, and (ii) exposing the panel to a uniform magnetic field, wherein the tilting angle β is a tilting angle of the panel with respect to the applied uniform magnetic field.

18.	The method of claim 17, wherein the tilting angle β is selected to close the 3D untethered actuator in an applied magnetic field along a central axis of the 3D untethered actuator.

19.	The method of claim 17, wherein the 3D untethered mobile actuator is the 3D untethered mobile actuator of claim 4, and the tilting angle β for the base is -90°, the tilting angle β for the magnetized arm panel is 25°, and the tilting angle β for the magnetized finger panel is 80°.

20.	The method of claim 15, wherein the second polymer is relatively more flexible than the first polymer.

21.     The method of claim 15, wherein the frame is devoid of magnetic particles.

22.	The method of claim 15, wherein a mass ratio of permanent magnetic particles to first polymer is between about 1:10 to 2:1 or 1:1.

23.	A method of manufacturing the 3D untethered mobile actuator of claim 29, wherein the method comprises:
(a)	providing a substrate having a layer comprising a mixture of magnetic particles and UV-curable polymers; and
(b)	successively orienting the magnetic particles with a magnetic field and selectively curing regions of the layer with UV light.

24.	The method of claim 23, wherein step (b) comprises:
(i)	exposing the layer to an applied magnetic field in a first magnetization direction;
(ii)	curing with UV selected first areas of the substrate such as the selected first areas retain the magnetization into the first magnetization direction;
(c)	rotating the applied field to a second magnetization direction and exposing the layer to the second magnetization direction;
(d)	polymerizing selected second areas of the layer such that the second selected second areas retain the magnetization into the second magnetization direction; and
(e)	optionally repeating steps (a) to (d) for other areas; thereby producing a 3D untethered mobile actuator.
 
25.	(Canceled) 

26.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the 3D untethered mobile actuator comprises a centrosymmetric limb structure with one magnetized base panel, three or more magnetized arm panels and three or more magnetized finger panels, and the magnetization angle βbase is -90o, the magnetization angle βarm is 25o, and the magnetization angle βfinger is 80o.

27.	The 3D untethered mobile actuator of claim [[1]] 29, wherein the application of the magnetic field is in a positive direction relative to the central axis. 

28.	The 3D untethered mobile actuator of claim 1, wherein the application of the magnetic field is in a negative direction relative to the central axis. 

29.		A three-dimensional (3D) untethered mobile actuator comprising:
a magnetized base panel having at least two lateral sides and a central axis extending normal to the magnetized base panel, wherein the magnetized base panel comprises embedded permanent magnetic particles magnetized to a predefined magnetization angle to produce a magnetic moment at a magnetization angle of βbase;
two or more magnetized arm panels, each magnetized arm panel having a first lateral side and an opposing second lateral side, the first lateral side connected to one of the at least two lateral sides of the magnetized base panel, wherein each of the two or more magnetized arm panels comprises embedded permanent magnetic particles magnetized to a predefined magnetization angle to produce a magnetic moment at a magnetization angle of βarm;
two or more magnetized finger panels, each magnetized finger panel having a first lateral side connected to the second lateral side of one of the two or more arm panels, wherein each of the two or more magnetized finger panels comprises embedded permanent magnetic particles magnetized to a predefined magnetization angle to produce a magnetic moment at a magnetization angle of βfinger; and
a continuous frame that borders each of the magnetized base panel, magnetized arm panels, and magnetized finger panels, the continuous frame comprising flexible joint structures to connect each connected lateral side of the magnetized base panel, magnetized arm panels, and magnetized finger panels;
wherein each of the magnetic moments at βbase, βarm, and βfinger is in a different direction from the magnetic moment of an adjacent panel, wherein in the absence of an applied magnetic field, the magnetic moments at magnetization angles of βbase, βarm, and βfinger exhibit a close-to-zero net magnetic moment to configure the actuator into a substantially flat structural configuration relatively normal to the central axis, 
and application of a magnetic field actuates a magnetic torque to align the magnetic moments at magnetization angles of βbase, βarm, and βfinger with the magnetic field, wherein the magnetized arm panels and the magnetized finger panels move out-of-plane from the magnetized base panel towards the central axis to configure the actuator into a hollowed polyhedral structural configuration.

30.	The 3D untethered mobile actuator of claim 29, wherein the magnetic moment at βbase is in a direction that is about parallel to the central axis, and the magnetic moments at βarm, and βfinger are each about anti-parallel to the central axis.

31.	The 3D untethered mobile actuator of claim 30, wherein the magnetic moments at βarm, and βfinger are each in a direction that is about oblique to the central axis.

32.	The 3D untethered mobile actuator of claim 31, wherein the magnetic moment at βbase is about -90o.

33.	The 3D untethered mobile actuator of claim 32, wherein the magnetic moment at βarm is about 25o, and the magnetic moment at βfinger is about 80o.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the examiner considers the combination of Sitti et al., (US 2014/0225694), Liu et al., (US 10,821,565) and Cho et al., (US 2017/0291819) as closest prior art.  However, the combination does not teach or fairly suggest the invention as set forth in new claim 29 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798